Holt Texas, LTD. d/b/a Holt




                            Fourth Court of Appeals
                                  San Antonio, Texas
                                         March 13, 2015

                                      No. 04-15-00116-CV

                              Lee WEIR, Mike Weir and Al Weir,
                                        Appellants

                                                v.

                             HOLT TEXAS, LTD. d/b/a Holt Cat,
                                      Appellee

                  From the 285th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2012-CI-00097
                          Honorable Gloria Saldana, Judge Presiding

                                         ORDER
        The clerk’s record was originally due on March 2, 2015. The trial court clerk has filed a
Notification of Late Record, stating that the clerk’s record has not been filed because appellant
has failed to pay or make arrangements to pay the clerk’s fee for preparing the record and that
appellant is not entitled to appeal without paying the fee.

       It is therefore ORDERED that appellant provide written proof to this court no later than
March 23, 2015 that either (1) the clerk’s fee has been paid or arrangements have been made to
pay the clerk’s fee; or (2) appellant is entitled to appeal without paying the clerk’s fee. If
appellant fails to file such written proof within the time provided, this appeal will be dismissed
for want of prosecution. See TEX. R. APP. P. 37.3(b).

                                                     _________________________________
                                                     Sandee Bryan Marion, Chief Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 13th day of March, 2015.


                                                     ___________________________________
                                                     Keith E. Hottle
                                                     Clerk of Court